 In the Matter of CROWN STOVE WORKSandAMALGAMATED LOCAL 453,INTERNATIONALUNION,UNITED AUTOMOBILE,AIRCRAFT AND AGRI-CULTURAL IMPLEMENTWORKERSOF AMERICA,UAW-CIOCase No. 13-R-0565.Decided September 9, 19441Fyffe & Clarke,byMr. John Harrington,of Chicago, Ill., for theCompany.MeyersdMeyers,byMMMr.H. E. Baker,of Chicago, Ill., andMr. Sam.Marian,of Chicago; Ill., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION-STATEMENT OF THE CASEUpon petition duly filed by Amalgamated Local 453, InternationalUnion,United Automobile, Aircraft and Agricultural ImplementWorkers of America, UAW-CIO, herein called the Union, allegingthat a question affecting commerce had arisen concerning the represen-tation of employees of Crown Stove Works, Cicero, Illinois, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Robert T. Drake, TrialExaminer.Said hearing was held at Chicago, Illinois, on August 18,1944.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues. , The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the-entire record in the case, the Board makes the following ;FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCrown Stove Works is an Illinois corporation with its principalplace of business at Cicero, Illinois, where it is engaged in the manu-58 N. L.R. B., No. 28.148 CROWN STOVE WORKS149facture of stoves.During 1943 the Company purchased raw materialsvalued in excess of $50,000, over 75 percent of which was shipped to itfrom points outside the State of Illinois.During the same period theCompany sold products valued in excess of $100,000, over 50 percentof which was shipped to points outside the State of Illinois.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDAmalgamated Local 453, International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring July 1944, the Union requested of the Company, recognitionas the exclusive bargaining representative of its employees.TheCompany refused this request until such time as the Union is certifiedby the Board.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that'the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe Union urges that all production and maintenance employees ofthe Company, including watchmen and inspectors, but excluding officeclerical employees, department heads, foremen, the shipping clerk,employees in charge of maintenance work and repairs of products, andany other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate, for the purposes of collective bargaining.The only con-troversy with respect to the unit concerns watchmen.The Companywould exclude them from the unit.The Company employs two watchmen who are neither militarized,armed, nor uniformed.They make regular rounds of the Company'spremises and perform duties customarily performed by watchmen.Under the circumstances we shall include them in the unit 21The Field Examiner reported that the Union presented 43 authorizationcards.Thereare approximately 75 employees in the appropriate unit.2Matter of North Carolina FinishingCo., 44 N. L. R. B. 681. 150—DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all production and maintenance employees of theCompany, including watchmen and inspectors, but excluding officeclerical employees, department heads, foremen, the shipping clerk,employees in charge of maintenance work and repairs of products, andany other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning -representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction, ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Crown StoveWorks, Cicero, Illinois, an-election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Di-rection, including employees who did not work-during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding any who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether or notthey desire to be represented by Amalgamated Local 453, InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, affiliated with the Congress of Industrial Organ-izations, for the purposes of collective bargaining.